Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51

Fi|l in this information to identify your case:

United States Bankruptcy Court for the:

Page 1 of 65

REcEiin)
Ai-i:) mac DLS

?219 HFR Ll Fl’l 2 39
Chapter you are filing under:

C“ap‘e” u.e. i::_:§z-;;;&;';>'rc‘r COURT

El chapter 11

Elcha ier12 A \,/ ,1 f:,r\_‘:_'“. ‘ ' _
El cha:cema M"R‘ "" `“k …"TT’ CLER!&| Check ifthis is an

District of Nevada

Case number (/rknawn>;

amended filing

Official Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--ca||ed a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor1 in all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ldentify Yourself

1. Your full name

 

About Debtor1: About Debtor 2 (Spouse Only in a Joint Case):

Wn'te the name that is on your
govemment-issued picture SORAYA

 

 

 

 

 

 

 

 

 

identitication (for examp|e, F"'s‘ name Firs‘ name
your dn'vefs license or DE LA CARIDAD
passport). Middle name Middle name
Bring your picture MACHADo-MOREJON
identification to your meeting '-a$‘ name '-as‘ name
with the trustee.
Suffix (Sr., Jr., ll, lll) Sufnx (Sr., Jr., ll, lll)
2. All other names you
have used in the last 8 Fi,.s, name First name
years
|nc|ude your married Or Middle name Middle name
maiden names.
Last name Last name
Fil'$! name Fll’S! name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
yourSocialSecurity XXX _ XX ` _7 l 1 L XXX _ XX _ _ _ _ _
number or federal oR oR
lndividual Taxpayer
ldentification number 9 XX _ XX __ _ _ _ 9 XX ° XX __ _ _ _

(iTiN)

Official Form 101

Voluntary Petition for lndividuals Filing for Bankruptcy page 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 2 of 65

mwa SORAYA D. N|ACHADO-N|OREJON

 

First Name Middle Name

4. Any business names
and Employer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to tile for
bankruptcy

Official Form 101

La§ Name

About Debtor 1:

m l have not used any business names or Ele.

Ca$e number iifknown)

About Debtor 2 (Spouse On|y in a Joint Case):

El l have not used any business names or Ele.

 

Business name

Business name

 

Business name

H

H

6170 BOULDER HWY #1109

H_

Business name

J_

lf Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89122

city State ziP code City State le Code
CLARK

County County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box p.O. Box

City State zip code City state zip code
Check one: Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

El l have another reason. Explain.
(See 28 u.s.c. § 1408.)

 

 

 

 

El Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for lndlv|dua|s Filing for Bankruptcy page 2

Debtor 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 3 of 65

First Name

SORAYA D. MACHADO-MOREJON

Middle Name

Case number iiri<nowni
Last Narne

Tell the Court About ¥our Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officia| Form 101

Check one. (For a brief description of each, see Notice Requi`red by 11 U.S. C. § 342(b) for lndividuals Filing
for Bankruptcy (Forrn 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

m Chapter 11
Cl Chapter 12
Cl Chapter 13

n l will pay the entire fee when l file my petition, Please check with the clerk’s ofhce in your
local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

Cl l need to pay the fee in installments. lf you choose this option, sign and attach the
App/ication for lndividuals to Pay The Filing Fee in /nsta//ments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% ofthe ofhcial poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

il No
n Ye$. District When Case number
MM / DD /YYYY
Distn`ct When Case number
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
m No
n Yes. Debtor Relationship to you
Distn`ct When Case number, if known
MM/ DD /YYYY
Debtor Re|ationship to you
District When Case number, if known
MM / DD / YYYY
E| No. Gotoiine12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. soto line 12.

n Yes. Fi|l out /ni'ti`a/ Statement About an Evi'cti`on Judgment Against You (Forrn 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for lndividuals Filing for Bankruptcy page 3

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 4 of 65

Debtor1 SORAYA D. MACHADO'MOREJON Case number(,fknawn)

First Name Middle Name Last Name

 

Report About Any Businesses ¥ou Own as a Sole Proprietor

 

12. Are you a sole proprietor m No_ Go to pan 4_
of any fu||- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as

a corporation, partnership, or
LLC_ Num ber Street

 

Name of businessl ifany

 

|f you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State Z|P Code

Check the appropriate box to describe your business:

Cl Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
n Sing|e Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
Cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

Cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

Cl None of the above

13_ Are you filing under lf you are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines |f you indicate that you are a small business debtor. you must attach your
Bankruptcy Code and most recent balance sheet. statement of operations, cash-flow statement, and federal income tax retum or if

are you a small business any ofthese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
‘ , m No. l am not filing under Chapter 11.
For a definition of small
bUS'"eSS debtor' $ee n No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U-S-C- § 101(511'-))- the Bankruptcy Code.

Cl Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

mkeport if ¥ou Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any m No
property that poses or is _
alleged to pose a threat Cl Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs |f immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State Z|P Code

Officia| Form 101 Voluntary Petition for lndividuals Filing for Bankruptcy page 4

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 5 of 65

Debtor1 SOFtAYA D. N|ACHADO-N|OREJON

First Name Middle Name

Last Name

Case number iif knawn)

Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a brieth about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case. you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one.'

m | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

V\hthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n | am not required to receive a briefing about
credit counseling because of:

El |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for lndividuals Filing for

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

n | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any,

n | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El | am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disabi|ity. iviy physicai disabiiiiy causes me
to be unable to participate in a
brieth in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 6 of 65

Debtor 1

m Answer These Questions for Reporting Furposes

16. What kind of debts do
you have?

SORAYA D. MACHADO-MOREJON

Fird Name Middle Name

Last Name

Case number (iri<bowb)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

Cl No. Go to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

n No. Go to line 160.
n Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

~ l'v,//l/~, w i,,i/,'l

Ochla| Form 101

n No. l am not filing under Chapter 7. Go to line 18.

m Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

m No
n Yes

21 1-49

Cl 50-99
Cl 100-199
Cl 200-999

21 $0-$50,000

Cl $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

21 $0-$50,000

Cl $50.001-$100,000
Cl $100,001-$500,000
Cl $500,001-$1 million

Cl 1,000-5,000
Cl 5,001-10,000
Cl 10,001-25,000

Cl $1,000,001-$10 million

Cl $10,000,001-$50 million
El $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl $1.000,001-$10 million

Cl $10,000,001~$50 million
Cl $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl 25,001-50,000
Cl 50,001-100,000
Cl lvlore than 100,000

Cl $500.000,001-$1 billion

Cl $1,000,000.001~$10 billion
Cl $10,000,000,001-$50 billion
Cl More than $50 billion

El $500,000,001-$1 billion

Cl $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
Cl lvlore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

lfl have chosen to file under Chapter 7, l am aware that l may proceed if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specihed in this petition,

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 15 ,arld 3
x / /

Signaturé€f D tor 1

Executed on 9

Voluntary Petition for lndividuals Filing for Bankruptcy

 
 
  

X

 

571.

Signature of Debtor 2

. f .
/ Executed on
MM/ DD /YYYY

page 6

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 7 of 65

Debtor1 SORAYA D MACHADO'MOREJON Case numberiiri<nowni

First Name Middle Name Last Name

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility

F°r your attorney’ 'f you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
|f you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attomey for Debtor MM / DD /YYYY

 

Printed name

 

Flrm name

 

Number Street

 

 

 

 

City State Z|P Code
Contact phone Emai| address
Bar number State

Official Form 101 Voluntary Pet|tlon for lndividuals F|l|ng for Bankruptcy page 7

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 8 of 65

Debtor1 SORAYA D. MACHADO'MOREJON Case number (irknown)

First Name Middle Name Last Name

 

 

't wit/vi '~/t ' '

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy Withut an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney,

lf you are represented by
an attorney, you do not
need to file this page.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U_S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney, The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that app|y.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El No

E Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
El No

w Yes. Name of Person AMY M|LLER y
Attach Bankruptcy Petition Preparefs Notice, Declaration, and Signature (Official Form 119).

By signing here. l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

x /// x

 

 

 

 

Si ture %btor 1 Signature of Debtor 2
Date ( § ¢ 01 f § Date
MM/ DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

xii . ,, mg

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 9 of 65

Fill in this information to identify the cases

oewa soRAYA D. MAcl-lADo-ll/loRE.loN

First Name Middle Name Last Name

 

Debtor 2
(SpOuSe, if ftling) First Name Middle Name Last Name

 

United States Bankruptcy Courtfor the: D|STR|CT OF NEVADA

Case number Chapter 7
(lf known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federa| Ru|es of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

l whetherfi|ing a case under chapter 7, 11, 12, or 13 is appropriate;
l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
l whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;
l whether any tax claims may be discharged;
l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
l how to characterize the nature of your interests in property or your debts; or
l what procedures and rights apply in a bankruptcy case.
The bankruptcy petition preparer AMY M"-LER has notified me of

 

Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

 

 

Date& j ///
signature of Deblor 13bi<howl7¢fging receipt of this notice MM / 06 /YYYY /
. Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature page 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 10 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number (ir)<newni

First Name Middle Name Last Name

m Dec|aration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:
l l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

l | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY M|LLER OWNER AMY TAXES N MORE
Pn`nted name Title, if any Firm name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:

(Check all that app/y.)
M Voluntary Petition (Form 101) m Schedule | (Form 106|) m Chapter 11 Statement onour Current Monthly
w . 4 m |ncome (Form 122B)
StatementAbout Your Social Security Numbers Schedule J (Form 106J)
(Form121) m 4 _ 4 4 n Chapter 13 Statement of Your Current Monthly
M _ 4 . _ Dec|arat'°n About an |nd‘V'dua| Debtors |ncome and Ca|cu|ation Of Commitment Period
Summary of YourAssets and Liabilities and Schedules (Form 1OSDec) (Form 122(3.1)
Certain Statistical |nformation (Form 1OSSum) w 4 4 _
m S h d l NB (F weA/B) Statement Of F'nanc'a' Affa'rs (Form 107) n Chapter 13 Calculation of Your Disposable
c e ue orm
w statement of intention for individuals Filing '“°°'“e (F°"“ 1220`2)
m Schedule C (Form 1OSC) Under Chapter 7 (Form 108) n Application to Pay Filing Fee in installments
m Schedule D (Form 1OSD) m Chapter 7 Statement of Your Current (Form 103A)
M thl |ncome Fo 122A-1 ' ‘ ~
m Schedule E/F (Form 106E/F) On y ( rm ) m applic:tio:n to tl|;;t;Chapter 7 Filing Fee
a n Statement of Exemption from Presumption a've ( Orm )
Schedule G (Form 1066) Of Abu$e Under § 707(b)(2) w A list of names and addresses of all creditors
M Schedule H (Form 105H) (Form 122A'1SUPP) (creditor or mailing matn'x)
n Chapter 7 Means Test Calculation n Other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. lf more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

XXX-XX-XXXX

      

 

 

rer or officer, pnncipal, responsible Social Security number of person who signed MM/ D / YYYY
AMY M|LLER
Pn`nted name
. _____.__ __ ______ Date
Signature of bankruptcy petition preparer or ofncer, principal, responsible Social Security number of person who signed MM / DD/YYYY

person, or partner

 

Pn`nted name

Officla| Form 119 Bankruptcy Pet|tion Preparer’s Notice, Dec|aration, and Signature page 2

32800(Fom§g%§)elztg;lZOQl-btb Doc 1 Entered 04/04/19 15:18:51 Page 11 of 65

United States Bankruptcy Court
District Of NEyAQA

ln re SORAYA D. MACHADO-MOREJON Case No.
Debtor
Chapter 7

DISCLOSURE OF COMPENSAT|ON OF BANKRUPTCY PETlTlON PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § ]]0(h)(2).]

l. Under l l U.S.C. § llO(h), I declare under penalty of perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services l have agreed to accept ............................... $200.00
Prior to the filing of this statement l have received ............................................. $ 2QQ QQ
Balance Due ......................................................................................................... $0.00

2. l have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARAT|ON ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
SORAYA D. MACHADO-MOREJON paid me CaSh.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

NAME SOCIAL SECUR|TY NUMBER

620602539 [z ' le ici

. y Signatur v _ Social Security number of bankruptcy Date
petition preparer*

AMY MlL 8565 S. EASTERN AVE SU|TE 128, LAS VEGAS, NV89123
Printed name and titie, if any, of Address
Bankruptcy Petition Preparer

 

* lf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principai,
responsible person or partner of the bankruptcy petition preparer. (Required by l l U.S.C. § l 10).

A bankruptcy petition preparer's failure to comply with the provisions of title ll and the Federal Rules Of
Bankruptcy Procedure may result in fines or imprisonment or both. ll U.S.C. § l IO,' 18 U.S.C. § 156.

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 12 of 65

 

 

 

 

Certificate Number: 12459-NV-CC-O32453()l6

12459-NV~CC-032453016

CERTIFICATE OF COUNSELING

I CERTIFY that on March 16, 2019, at 8:11 0'c10ck PM PDT, Soraya D
Machado-Morejon received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions Of 11 U.S.C.
§§ 109(h) and 111.

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy Of the debt repayment plan is attached to this certificate

This counseling session was conducted by intemet,

Date: March 16, 2019 By: /s/Shannon Knapp

 

Name: Shannon Knapp

Title: Credit Counselor

* lndividuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency, See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 13 of 65

Fill in this information to identify your case:

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

Debtol’ 2
(Spouse, if filing) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: DiSfriCt Of Nevada

Case number n CheCk if this is an
"' k"°`”'“ amended filing

 

 

foicial Form 1068um

Summary of Your Assets and Liabilities and Certain Statistical lnformation 12115

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Va|ue of what you own

1. Schedule A/B.' Propen‘y (Official Form 106A/B)

 

1a. Copy line 55. Total real estate, from Schedule A/B .......................................................................................................... $ _0'00
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $ 1 iBOO-OO
1c. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ 1 1800_00

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have C/ai`ms Secured by Propen‘y (Official Form 106D)

2a. Copy the total you listed in Column A. Amount of cla/m, at the bottom of the last page of Part 1 of Schedule D ............ $ M

3. Schedule E/F.' Creditors Who Have Unsecured C/aims (Official Form 106E/F)

. 0
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ _00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ....................................... + $ 32,785_00

 

 

 

 

 

Your total liabilities s 38'790-00
Summarize Your |ncome and Expenses
4. Schedule /.' Your/ncome (Official Form 106|) 1 601 30
Copy your combined monthly income from line 12 of Schedule / .......................................................................................... $ 4
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ M

Oflicial Form 1068um Summary of Your Assets and Liabilities and Certain Statistica| information page 1 of 2

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 14 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number iiri<nowni

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

 

6, Are you filing for bankruptcy under Chapters 7, 11, or 13?

a No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

m Yes

7, What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

a Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules

8. From the Statement of Vour Current Monthly Income: Copy your total current monthly income from Ofticial

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 1220-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

$ 1,815_94

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $_______M
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $_0'00
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $__M
9d. Student loans. (Copy line 6f.) $_0'00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O_OO

priority claims. (Copy line 69.) ___
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ 0-00
99. Totai. Add iines 9a through 9f. $ 0.00

 

 

 

Ofticial Form 1068um Summary of Your Assets and Liabilities and Certain Statistica| lnformation

page 2 of 2

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 15 of 65

Fill in this information to identify your case and this filing:

Debtor1 SORAYA D. MACHADO-MOREJON

FirstName Middle Name Last Name

Debtor 2
(Spous€, if flilf'ig) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

Case number

 

El check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

|n each category, separately list and describe items. List an asset only once. |f an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. |f two married people are filing together, both are equally
responsible for supplying correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

m No. Go to Part 2.
cl Yes. Where is the property?

' 9
what ls the property ' Check an that apply Do not deduct secured claims or exemptions. Put
n Sing|e-fami|y home the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

 

 

 

 

1.1. 4_ - . -
Street address, if availab|e, or other description a Dup|ex cir_mum unit bu'|d"_`g
a COndOmlnlUm Of COOP€fa!l‘/e Current value of the Current value of the
n Manufactured or mobile home entire pr0perfy? portion you own?
El Land $ $
cl investment property
v n Timeshare Describe the nature of your ownership
C'ty State Z'P C°de n Oth interest (such as fee simp|e, tenancy by
er the entireties, or a life estate), if known.

 

Who has an interest in the property? check one.

 

n Debtor 1 only
County n Debtor 2 only
El Debtor 1 and Debtor 2 oniy
n At least one of the debtors and another

Other information you wlsh to add about this item, such as local
property identification number:

 

n Check if this is community property
(see instructions)

 

lf you own or have more than one, list here:

' 9
what ls the propeny' Check all that apply‘ Do not deduct secured claims or exemptions. Put

n Sing|e~fami|y home the amounth any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

 

 

1424 street address if avaiiabie, or other description a Dup'ex or multi`umt bu"ding
n COndOminiUm 0r CoOP€l'ati‘/€ Current value of the Current value of the
n Manufactured or mobile home entire Pr°Peny? P°|’ti°n you °Wn?
n Land $ $
n investment property

 

 

 

 

. Describe the nature of your ownership
. h
Clly Sfaf€ Z|P Code g T|mes are interest (such as fee simp|e, tenancy by
Other the entireties, or a life estate), if known.

Who has an interest in the property? check one.
n Debtor 1 only

County n Debtor 2 only
n Debt°l 1 and Deb!Of 2 On|y n Check if this is community property
n At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Oflicial Form 106A/B Schedule AlB: Property page 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 16 of 65

SORAYA D. MACHADO-MOREJON

 

 

 

 

 

Debtor 1 Case number lirlniewni
Flrst Name Middle Name
What is the Pr°Pe"ty? Check all that apply¢ Do not deduct secured claims or exemptions Put
4 _ - the amount of any secured claims on Schedule D.'
1-3- cl Smg|e family home Creditors Who Have Claims Secured by Prope/iy.
Street address, if availab|e, or other description m Dupiex or multi-unlt building
cl Condomimum or cooperative Current value of the Current value of the
entire ro ? ortion ou own?
m Manufactured or mobile home p party p y
a Land $ $
a investment property
Cny State ZlP Code m Timeshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
m Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one_
a Debtor 1 only
Coumy a Debtor 2 only
Ei Debtor1 end Debtor 2 only n Chec_k if this is community property
a At least one of the debtors and another (See mstmct'°ns)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages $ 04()()
you have attached for Part 1. Write that number here. ...................................................................................... ') *"`°`__'

m Describe Your Vehicles

 

 

 

 

 

 

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Cl No

w Yes

314 Make: HYuNDAl
Model: ELANTRA
Year: 2014

Approximate mileage: w

Other infomnation:

if you own or have more than one, describe here:

3_2, Make:
Model:
Year:
Approximate mileage:

Other information:

Oflicial Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one_
m Debtor1 only

a Debtor 2 only

m Debtor1 and Debtor 2 only

a At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Prope/iy.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 $ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propelry.

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 17 of 65

Debtor1 SORAYA D. MACHADO-MOREJON

 

Flrst Name Middle Name

3_3_ Make:
Model:
Yea r:
Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

El Debtor1 only

n Debtor 2 only

El Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor 1 only

Cl Debtor 2 only

Cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Case number lirlmowny

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal walercrafi, fishing vesse|s, snowmobiles, motorcycle accessories

a No
m Yes

4.1_ Make:
Model:
Year:

Other information:

if you own or have more than one, list here:

4_2_ Make:
Model:
Year:

Other information:

5_ Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ -)

Oflicial Form 106A/B

Who has an interest in the property? check one.
El Debtor 1 only

El Debtor 2 only

Cl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor 1 only

Cl Debtor 2 only

El Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

$ 0.00

 

 

 

page 3

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 18 of 65

Debtor1 SORA¥A D. MACHADO'MOREJON Case number (ni<nownl

Flrst Name Middle Name Last Name

 

 

Describe Your Persona| and Househoid items

Do you own or have any legal or equitable interest in any of the following items?

6. Househoid goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware

n No
m Yes. Describe ......... FURN|TURE AND KlTCHENWARE

7. Eiectronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

m No
m Ye$. Describe ---------- TELEV|S|ON AND CELLULAR PHONE

8. Coiiectibles of value

Examples: Antiques and figurines; paintings, pn`nts, or other artwork; books, pictures, or other alt objects;
stamp, coin, or baseball card collections; other coilections, memorabiiia. coilectibies
m No

m Yes. Describe ..........

9. Equipment for sports and hobbies

Examples: Spolts, photographic, exercise, and other hobby equipment bicycles, pool tables, golf ciubs, skis; canoes
and kayaks; carpentry toois; musical instruments

m No
m Yes. Describe ..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

m No
m Yes. Describe ..........

11.Ciothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
n No
E Yes. Describe .......... EVERYDAY CLOTHES

12.Jewe|ry
Examples: Everyday jewelry, costume jewelry, engagement n'ngs, wedding rings, heirloom jewelry, watches, gems,
gold, silver
m No

m Yes. Describe ........... EVER¥DA¥ JEWELR¥

13. Non-farm animals
Examples: Dogs, cats, birds, horses

m No
n Yes. Describe ...........

14_Any other personal and household items you did not already list, including any health aids you did not list

m No
Cl Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... -)

Oflicial Form 106A/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 1 ,200.00

$ 300.00

$ 200.00

$ 100.00

 

 

$_1.M

 

page 4

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 19 of 65
Debtor1 sORAYA D. MACHADO-MOREJON

 

First Name

Middle Name Last Name

m Describe Your Financiai Assets

Do you own or have any legal or equitable interest in any of the foilowing?

16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition

mNo

n Yes ................................................................................................................................................................

17. Deposits of money

Cl No
m Yes .....................

18. Bonds, mutual funds, or publicly traded stocks

Z No
cl Yes .................

Case number (lfknown)

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

 

 

 

 

 

 

 

 

 

an LLC, partnershlp, and joint venture

ENo

n Yes. Give specific
information about
them .........................

 

 

 

Cash ..................... $
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
institution name:
17.1, Checking account CHASE $ O-OO
17 2 Checking account $
17.3v Savings account $
17.4. Savings account $
17,5. Certificates of deposit $
17.5. Other financial account $
17.7, Other financial account $
178v Other financial account $
17 9. Other financial account
Examples: Bond funds, investment accounts with brokerage lirms, money market accounts
institution or issuer name:
$
$
19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in
Name of entity: % of ownership;
0% % $
0% % $
O°/° D/n $

Oflicial FOrm 106A/B

Schedule AlB: Property

page 5

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 20 of 65

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

 

Case number iiii<ncwn;

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Yes. Give specific issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in iRA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
m No
n Yes. List each
account separately_ Type of account institution name:
401(i<) or similar pian: $
Pension pian: $
iRA: $
Retirement account $
Keogh: $
Additionai account $
Addnionai account $
22.Security deposits and prepayments
Your share ofali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with |and|ords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
companies, or others
m No
n Yes .......................... institution name or individuai:
E|ectric: $
Gas: $
Heating oi|: $
Security deposit on rental unit: $
Prepaid reni: $
Teiephone: $
Water: $
Rented fumiture: $
Other: $
23_Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
a Yes .......................... issuer name and description:
$
$
Oflicial Form 106A/B Schedule AlB: Property page 6

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 21 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number iirknowni

First Name Middle Name Last Name

 

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
cl Yes ....................................

institution name and description. Separate|y n|e the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ENo

l:l Yes. Give specihc
information about themr... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: intemet domain names, websites, proceeds from royalties and licensing agreements

mNo

l:l Yes. Give specific
information about them,... $

27. Licenses, franchises, and other general intangibles
Examples: Bui|ding permits, exclusive iicenses, cooperative association holdings, liquor |icenses, professional licenses

m No
l:l Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
m No

El Yes. Give specific information
about them, including whether
you already filed the returns Staer
and the tax years .......................

Federal:

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support maintenance divorce settlement property settlement

ENo

cl Yes. Give specific information ..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30_ Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
El Yes. Give specific information ...............
$

Ofticia| Form 106A/B Schedule AlB: Property PaQe 7

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 22 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number irri<nawm

 

 

First Name Middle Name Last Name

31_ interests in insurance policies
Examples: Hea|th, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

ENO

Cl Yes. Name the insurance company Company namer Benenciary:
of each policy and list its value. ..

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died
if you are the benehciary of a living trusi, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specihc information ..............

33_ Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

mNo

n Yes. Describe each claim. ....................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

El Yes. Describe each ciaim. ....................

35.Any financial assets you did not already list

mNo

Cl Yes. Give specinc information ............

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... -)

 

, 0.00

 

 

 

Describe Any Business-Related Property You 0wn or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
E No. co ic Part 6.
El Yes. Go to line 38.

38.Accounts receivable or commissions you already earned

El No
El Yes. Describe .......

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiersl fax machines, rugs, telephones, desks, chairs, electronic devices

n No
El Yes. Describe .......

thcial Form 106A/B Schedule AlB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 8

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 23 of 65

Debtor1 SORAYA D. MACHADO'MOREJON Case number iiri<nown)

First Name Middle Name LastName

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

m No

m Yes. Describe ....... $
41.lnventory

m No

El Yes. Describe ....... $

42. interests in partnerships orjoint ventures

UNo

n YeS. Describe ....... Name of entity % of ownership;

% $
% $
% $

 

 

 

43.Customer lists, mailing lists, or other compilations
Cl No
El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
m No
m Yes. Describe ........

44.Any business-related property you did not already list
El No

n Yes. Give specific
information .........

 

 

 

 

 

€8€6€6€6€6€6

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here .................................................................................................................................................... -)

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
w No. Go to Part 7.
m Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm~raised fish
m No
m Yes ..........................
$

thciai Form 106A/B Schedule AlB: Property page 9

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 24 of 65

Debtor1 SORAYA D. MACHADO‘MOREJON Case number irri<nuwn;

First Name Middle Name Last Name

 

 

48.Crops-either growing or harvested

DNO

n Yes. Give specific
information ............. $

49_ Farm and fishing equipment, implements machinery, fixtures, and tools of trade
n No
n Yes __________________________

50, Farm and fishing supplies, chemica|s, and feed

El No
n Yes ..........................

51.Any farm- and commercial fishing-related property you did not already list
El No

n Yes. Give specific
information ............. $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

Describe All Property You own or Have an interest in That You Did Not List Above

 

53, Do you have other property of any kind you did not already iist?
Examples: Season tickets country club membership

ZNO

n Yes. Give specific
information ............

 

 

54,Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 5

 

 

List the Tota|s of Each Part of this Form

 

55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $ 0'00

56. Part 2: Total vehicles, line 5 $_0'00
57.Part 3: Total personal and household items, line 15 $ 1’800'00
58. Part 4: Total financial assels, line 36 $ 0'00
59, Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not |isted, line 54 + $ 0-00

62.Tota| personal property. Add lines 56 through 61. .................... $ 1'800'00 Copy personal property total 9 + $ 1,800.00

 

63.Tota| of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 1'800'00

 

 

 

Oflicial Form 106A/B Schedule AlB: Property page 10

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 25 of 65

Fill in this information to identify your case:

SORAYA D. MACHADO-MOREJON

De blOi’ 1

 

 

First Name Middle Name Last Name

De blOr 2

(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District Of Nevada

Case number
(if known)

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt

Ei Check if this is an
amended tiling

04/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B: Property (Ofticia| Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, nil out and attach to this page as many copies of Part 2: Add/tional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt, A|ternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1.

2.

3.

Ofticiai Form 106C

 

Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with your

w You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)

a You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption.

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

Schedule A/B
Brief .
description: M__ $ 0.00 l;| $
Line from
schedule A/B.- 3-1
Brief household items 1 200 00 l;|
description: $ , . $
Line from
Schedule A/B.' '6_"
Brief _
description electronics $ 300.00 [| $
Line from

Schedule A/B: _7_

Are you claiming a homestead exemption of more than $160,375?

(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

m 100% of fair market value, up to
any applicable statutory limit

El Yes. Did you acquire the property covered by the exemption within 1,215 days before you med this case?

n No
n Yes

Schedule C: The Property You Claim as Exempt

Speclt'ic laws that allow exemption

Nev. Rev. Stat. AnnMo,
§21.090(1)(p)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page 1 of g

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 26 of 65

 

 

 

 

 

 

Debtor1 SORAYA D- MACHADO'MOREJON Case number iirxnawn;
First Name Middle Name Last Name
Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief . Nev. Rev. Stat. Ann.
description: C|Othmq $ 200'00 m $ §21-090(1)(b)
Line from 11 g 100% of fair market value, up to
Schedule A/B_. ___ any applicable statutory limit
Brief . Nev. Rev. Stat. Ann.
description: -Lewe|rv $ 100'00 a $ §21-090(1)(3)

a 100% of fair market value, up to

 

 

 

 

 

 

 

 

 

 

 

Line from 1 2 _ . .
Schedule A/B_- _ any applicable statutory limit
Brief

description: $ a $

Line from Cl 100% of fair market value, up to
Schedule A/B_» _ any applicable statutory limit
Brief

description: $ a $

Line from Cl 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: _ $ m $

Line from Cl 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit
Brief

description: $ a $

Line from m 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit
Brief

description: _ $ Cl $

Line from m 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: _ $ Cl $

Line from m 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief

description: _ $ a $

Line from Cl 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit
Brief

description: _ $ a $

Line from Cl 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: _ $ m $

Line from m 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit
Brief

description: _ $ m $

Line from m 100% of fair market value, up to
Schedule A/B; _ any applicable statutory limit

Oflicial Form 1060 Schedule C: The Property ¥ou Claim as Exempt page 2_ ofg

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 27 of 65

Fill in this information to identify your case:

Debtor1 sonAYA D. llecHADo-lvlonEJoN

First Name Middle Name Last Name

 

Debtor 2

(Spouse. if fliing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DistriCt Of Nevada

Case number , _ _
illinownl El Check lf this is an

 

 

 

amended filing

Oflicial Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
Cl No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
M Yes. Fill in all ofihe information below.

List All secured claims
Column A Column B Column C

2. List all secured claims. if a creditor has more than one secured ciaim, list the creditor separately Amount of clalm value of collateral unsecured
for each claim. if more than one creditor has a particular ciaim, list the other creditors in Part 2. D° nm deduct me that supports this portion

 

 

 

As much as possibie, list the claims irl alphabetical order according to the creditor’s name. Value 01 Collalelal_ claim if any
KIA MOTORS FlNANCE Describe the property that secures the ciaim: $ 6,005-00 $ $
Creditors Name `
POB 20835 HYUNDA| ELANTRA
Number Street

As of the date you file, the claim is: Check all that apply

m Contingent
FOUNTA|N VLY CA 92728 l;| Unllquldaied

 

 

City State ZlP Code n Dispuled
Who owes the debt? Check one Nature of ilen. check ali thai apply_
w Debtor 1 On|y w An agreement you made (such as mortgage or secured
l;l Debtor 2 only Car loan)
n Deblor 1 and Deblor 2 only m Statutory lien (such as tax lien, mechanics |ien)
l;l At least one of the debtors and another n Judgm€nf lien from a lawsuit

m Other (inc|uding a right to offset)
l;l Check if this claim relates to a

community debt

pate debt was incurred Last 4 digits of account number _ _ _ _
\B, Describe the property that secures the ciaim: $ $ $

 

 

Creditors Name

 

 

 

Number Street
AS of the date you file, the claim is: Check all that apply
l;l Contingent
Cl unliquidated
City State ZlP Code n Disputed
Wh° owes the debt? Check °n€- Nature of l|en. Check all that apply.
n Debtor 1 only l;l An agreement you made (such as mortgage or secured
l;l Debtor 2 only car loan)

l;l Debtor 1 and Debtor 2 only
m At least one of the debtors and another

Statutory lien (such as tax |ien, mechanic's |ien)
Judgment lien from a lawsuit
Other (inc|uding a right to offset)

UUU

l;l Check if this claim relates to a
community debt

pate debt was incurred Last 4 digits of account number _ _ _

Add the dollar value of your entries in Column A on this page. Write that number here: h_.____§,QQ§.QQ |

Ofnciai Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2_

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 28 of 65

Debtor1 SORAYA D. MACHADO“MOREJON Case number (irknownl

First Name Middle Name Last Name

m List others to se Notiried for a oebt 'rhat You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simi|arly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to
be notified for any debts in Part 1, do not till out or submit this page.

|: On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number _

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

City State Z|P Code

[:| On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _
Number Street
City State Z|P Code

[:| On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State Z|P Code

[:| On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ __ __

 

Number Street

 

 

City State ZlP Code

[:| On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number _

 

Number Street

 

 

City State ZlP Code

[:| On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZlP Code

omciai Fonn 1060 Part 2 of schedule D: creditors who Have claims secured by Property page §__ of 2__

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 29 of 65

Fill in this information to identify your case:

 

SORAYA D. MACHADO-MOREJON

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Dislrlcl Of Nevada
El cheek if tnis is an

Case number amended filing

(lf known)

Ofticial Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possib|e. Use part 1 for creditors with FR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property(Officia| Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Fart you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Fage to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

12I15

 

List All of Your PR|OR|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

a No. Go to Part 2.
n Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. |f a claim has both priority and nonpn'on'ty amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims, till out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions forthis form in the instruction booklet.)

.N
_.

 

Pn`on`ty Creditors Name

 

Number Street

 

 

City State
Who lncurred the debt? Check one.
n Debtor1 only

n Debtor 2 only

Cl Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

ZlP Code

m Check if this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

E|

 

Prion`ty Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

Cl Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

thcia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Frlor|ty

amount

Nonprionty'
amount

Last 4 digits of account number _ _ $ $ $

 

when was the debt lncurred?

As of the date you file, the claim is: Check all that apply
n Contingent

El unliquidated

Cl Disputed

Type of FR|OR|TY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UUU

 

Last 4 digits of account number _ _

When was the debt lncurred?

As of the date you file, the claim is: Check all that apply
n Contingent

Cl unliquidated

Cl Disputed

Type of FR|OR|TY unsecured claim:
n Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

El
n Claims for death or personal injury while you were
n Other. Specify

 

page 1 of@

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 30 of 65

Debtor 1

SORAYA D. MACHADO-MOREJON

Case number lir~nown>

 

First Name Middle Name

Last Name

Your PR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

l:l

 

Priority Creditor's Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

l;] Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

l;] No
Cl Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

l;] Debtor2 only

n Debtor 1 and Debtor 2 only

l;] At least one of the debtors and another

E] check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

C] Debtor2 only

n Debtor 1 and Debtor 2 only

l;] At least one of the debtors and another

n Check if this clalm is for a community debt

ls the claim subject to offset?

n No
n Yes

Offlcia| Form 106E/F

Total claim

Priority

amount

Last 4 digits of account number _ _ $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

n Contingent
C] unliquidated
C] Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UUU

 

Last 4 digits of account number _ $ $

When was the debt incurred?

As of the date you file, the claim is: check ali that apply

n Contingent
C] unliquidated
l;] Disputed

Type of PR|OR|TY unsecured claim:

l;] Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

l;] Other. Specify

 

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

n Contingent
C] unliquidated
l;] Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obllgatlons
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

El UUU

 

Schedule EIF: Creditors Who Have Unsecured Claims

Nonpn'ority
amount

pag£_ of {_O

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 31 of 65

Debl°,l SORAYA D. MACHADO-MOREJON

 

First Name Middle Name Last Name

List All of Your NONPR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number lirrnownl

m No. You have nothing to report in this part. Submil this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

us BANK

Norlpriolity Creditors Name

425 WALNUT STREET

 

Number Street

C|NC|NNAT|, OH|O 45202

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

MONEY TREE

 

Nonpriority Creditors Name

6720 FORT DENT WAY, STE 230

 

 

Number Street
SEATTLE, WA 98188
City State ZlP Code

Who incurred the debt? Check one.

Z Debtor 1 only

Cl Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject lo offset?
a No
a Yes

CASH1

 

Nonpriority Creditors Name

725 E COVEY LANE STE 170

 

 

Number Street
PHOEN|X, AZ 85024
City State ZlP Code

Who incurred the debt? Check one.

U Debtor1 only

U Debtor 2 only

Cl Debtor1 and Debtor 2 only

U At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

a No
a Yes

Oflicial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page3_ of

Total claim

Last 4 digits of account number _ _ __ _ $ 400_00
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-shaan plans, and other similar debts

d Other. Specify ACCOUNT

Last 4 digits of account number _ ___ _ _ $ 1 iOOO-OO
When was the debt incurred? 01/01/2018

As of the date you nle, the claim is: Check all that apply.

a Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-shaan plans, and other similar debts

ul oiner.specry iNSTALLMENT

Last 4 digits of account number _ _

_ _ $ 1,000.00
When was the debt incurred? 01/01/2018 __"

As of the date you file, the claim is: Check all that apply

a Contingent
a Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Stu dent loans

0 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify lNSTALLNlE NT

_a

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 32 of 65

Deblurl SOFiAYA D. MACHADO-MOREJON

 

First Name Middle Name LastName

Case number (il know/ii

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

OPOFiTUN

 

Nonpriority Creditors Name

2433 E TFiOP|CANA AVE

 

 

Number Street
LAS VEGAS, NV 89121
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

Ezl No
Cl Yes

 

BANK OF AMEFi|CA

 

Nonpriority Creditors Name

POB 982238

 

Number Street

EL PASO, TX 79998

 

City State ZlP Code

Who incurred the debt? Check one_

a Debtor 1 only

n Debtor 2 only

Cl Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

l;i Check if this claim is for a community debt

ls the claim subject to offset?

a No
Cl Yes

BANK OF AMEFi|CA

Nonprlority Creditors Name

POB 982238

 

Number Street

EL PASO, TX 79998

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

Cl Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;i Check if this claim is for a community debt

ls the claim subject to offset?

a No
l;i Yes

Oflicial Form 106E/F

Last 4 digits of account number _

When was the debt incurred? 01/01/2018

As of the date you t”i|e, the claim is: Check all that apply

Cl contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-shaan plans, and other similar debts

g Other. Specify iNSTALLMENT

Last 4 digits of account number

When was the debt incurred? 04/24/2012

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

a Other. specify CFiED|T CAFiD

Last 4 digits of account number ___

When was the debt incurred? 06/17/2015

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

l;i Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

i;i Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify CRED|T CARD

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$ 1,000.00

$ 930.00

$ 4,691.00

page‘l_ of _i_Q_

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 33 of 65

newa sonAYA D. MACHADo-MOREJON

 

First Name Middle Name Last Name

Case number lirlnown)

m ¥our NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4
DSNB/MACYS

 

Nonpricrity Creditors Name

POB 8218

 

Number Street

MASON, OH 45050

 

City State ZlP Code

Who incurred the debt? Check one

a Debtor1 only

l:l Debtor 2 only

El Debtor1 and Debtor 2 only

L_.l At least one of the debtors and another

L_.l Check if this claim is for a community debt

ls the claim subject to offset?

d No
El Yes

 

AD ASTRA RECOVERY

 

Ncnpricrity Creditors Name

7330 W 33RD ST NSTE 118

 

 

Number Street
W|CH|TA, KS 67205
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

El Debtor2 only

L_.l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

AMER|COLLECT

 

Nonpriority Creditofs Name

1851 S ALVERNO RD

 

Number Street
MAN|TOWOC, W| 54220
City State Z|P Code

 

Who incurred the debt? Check one.

q Debtor 1 only

El Debtor2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Officia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

_ __ _ s 622.00

When was the debt incurred? 08/05/2016

As of the date you file, the claim is: Check all that apply

L_.l Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

L_.l Student loans

L_.l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L_.l Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

Last 4 digits of account number _ $ 11329.00

When was the debt incurred? 04/06/2017

As of the date you file, the claim is: Check all that apply

L_.l Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

L_.l Stu dent loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-shaan plans, and other similar debts

w Other. Specify COLLECT|ON

$ 268.00

Last 4 digits of account number _

When was the debt incurred? 03/17/2017

As of the date you file, the claim is: Check all that apply.

m Contingent
n Unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim;

L_.l Student loans

L_.l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

m Other.Specify COLLECT|ON

page5_ Of §

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 34 of 65

Debm soRAYA D_ MACHADo-MOREJON

 

First Name Middle Name Last Name

Case number (irknow,n

Your NONFR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

m M|DLAND FUND|NG LLC

 

Nonpriority Creditofs Name

2365 NORTHS|DE DR STE 300

 

 

Number Street
SAN D|EGO, CA 92108
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

l;l Debtor 2 only

a Debtor1 and Debtor 2 only

a At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

El No
l;l Yes

NAT|ONAL CFtED|T SYSTEMS

 

Nonpriority Creditors Name

POB 312125

 

Number Street

ATLANTA, GA 31131

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

l;l Debtor2 only

a Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

q No
a Yes

PORTFOL|O RECOVERY

 

Nonpriority Creditors Name

120 CORPORATE BLVD STE 100

 

 

Number Street
NORFOLK, VA 23502
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

l;l Debtor 2 only

El Debtor1 and Debtor 2 only

m At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

a No
a Yes

Oficial FOrTn 106E/F

Last 4 digits of account number _

_ _ _ $ 1,365.00

When was the debt incurred? 08/25/2017

As of the date you file, the claim is: Check all that apply

l;l Contingent
El unliquidated
l;l Disputed

Type of NONPR|OR|TY unsecured claim:

l;l Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify COLLECT|ON

Last 4 digits of account number _ $ 3,791.00

When was the debt incurred? 08/27/2017

As of the date you file, the claim is: Check all that apply

l;l Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l;l Debts to pension or profit-sharing plans, and other similar debts

q Other.Specify COLLECT|ON

$ 2,704.00

Last 4 digits of account number _

When was the debt incurred? 07/24/2018

As of the date you file, the claim is: Check all that apply

l;l Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

l;l Stu dent loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l;l Debts to pension or profit-shaan plans, and other similar debts

m Other.Specify COLLECT|ON

Schedule E/F: Creditors Who Have Unsecured Claims page6_ of_Q

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 35 of 65

Deb,o,1 sonAYA D. MACHADo-MOREJON

 

First Name Middle Name Last Name

Case number lirlinowni

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

PORTFOLIO RECOVERY

 

Nonpriority Creditofs Name

120 CORPORATE BLVD STE 100

 

 

Number Street
NORFOLK, VA 23502
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

Cl Debtor 2 only

Cl Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
Cl Yes

PORTFOLIO RECOVERY

 

Nonpriority Creditofs Name

120 CORPORATE BLVD STE 100

 

 

Number Street
NORFOLK, VA 23502
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

l:l Debtor2 only

El Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

a No
El Yes

PORTFOL|O RECOVERY

Nonpriority Creditors Name

120 CORPORATE BLVD STE 100

 

 

Number Street
NORFOLK, VA 23502
city state zlP code

Who incurred the debt? Check one.

q Debtor1 only

l:l Debtor2 only

l:l Debtor1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
l:l Yes

Offlcial Form 106E/F

Last 4 digits of account number _

_ _ _ $ 5,868.00

When was the debt incurred? 06/22/2017

As of the date you file, the claim is: Check all that apply

El contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify COLLECT|ON

Last 4 digits of account number _ $ 3,060.00

When was the debt incurred? 07/1 9/201 7

As of the date you file, the claim is: Check all that apply

a Contingent
El unliquidated
l:l Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify COLLECT|ON

$ 4,757.00

Last 4 digits of account number _

When was the debt incurred? 07/19/2017

As of the date you file, the claim is: Check all that apply

l:l Contingent
l:l unliquidated
l:l Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify COLLECTION

Schedule ElF: Creditors Who Have Unsecured Claims 039€7_ Of|_O.

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 36 of 65
sORAYA D. MACHADO-MOREJON

Middle Name

Debtor 1 Case number lirlmawni

 

 

First Name Last Name

List others to Be Notified About a Debt That ¥ou A|ready Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

examp|e, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not f"lll out or submit this page.

 

 

RAP|D CASH on which entry in Part1 or Part 2 did you list the original creditor?

Name

PO BOX 780408 Line L\-% of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N"mbe' S"ee’ d Part 21 Creditors with Nonpriority Unsecured Claims

 

W|CH|TA, KS 67278

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number _

City State ZlP Code
RAD|OLOGY ASSOC OF NEVADA On which entry in Part1 or Part 2 did you list the original creditor?
Name
102 E |_AKE MEAD PKWY Line L\q of (Check one): Cl Part1: Creditors with Priority Unsecured Claims
Numbe' S"ee' g Part 2: Creditors with Nonpriority Unsecured
Claims
HENDERSON’ NV 89015 Last 4 digits of account number _ _ _
City State ZlP Code
SYNCBNVALMART on which entry in Part1 or Part 2 did you list the original creditor?
Name 0
POB 965024 LineL"\ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Numbe' S"ee' g Part 2: Creditors with Nonpriority Unsecured
Claims
ORLAN DO' FL 32896 Last 4 digits of account number _ _ _
City State ZlP Code
V|LLAS AT MOUNTA|N V|STA On which entry in Part1 or Part 2 did you list the original creditor?
Name '
POB 312125 Line L\\\ of (Check one): Cl Part 1; Creditors with Priority Unsecured Claims
Numbe' S"ee‘ q Part 2: Creditors with Nonpriority Unsecured
Claims
ATLANTA’ GA 31 131 Last 4 digits of account number _ __ __ _
City State ZlP Code
CAP|TAL ONE BANK on which entry in Part1 or Part 2 did you list the original creditor?
Name il
PO BOX 30281 Line M of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N“"‘be' S"ee‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
SALT LAKE C|TY' UT 84130 Last 4 digits of account number_ _ _ _
City State ZlP Code
SYNCB/SAMS On which entry in Part1 or Part 2 did you list the original creditor?
Name
POB 965005 Line L`\ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N"mbe' S"ee‘ q Part 2: Creditors with Nonpriority Unsecured
Claims
QRLAN DO’ FL 32896 Last 4 digits of account number_ ___ _
City State ZlP Code
EIENCB/AMAZON On which entry in Part1 or Part 2 did you list the original creditor?
POB 965015 LineLUL\ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street
d Part 2: Creditors with Nonpriority Unsecured
Claims
ORLANDO, FL 32896 . .
City Staw le Code Last 4 digits of account number _ _ ___

Offlcia| Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page& Of l(:)_

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 37 of 65

Deb,o,1 soFtAYA D. MACHADo-MQREJON

Case number ii/kncwni

 

First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed ln Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

SYNCB/SAMS

 

Name

POB 965005

 

Number Street

 

ORLANDO, FL 32896

 

City State ZlP Code

 

Name

 

Number Street

 

 

City State ZlP Code

 

Name

 

Number Street

 

 

City State ZlP Code

 

Name

 

Number Street

 

 

City State ZlP Code

 

Name

 

Num ber Street

 

 

City State ZlP Code

 

Name

 

Number Street

 

 

City State ZlP Code

 

Name

 

Number Street

 

 

City state zlP code

Official Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims page(l\of IO

On which entry in Part1 or Part 2 did you list the original creditor?

Line \~\Sof (Check one): El Part 1: Creditors with Priority Unsecured Claims
d Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number___

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1; Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims

n Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 38 of 65

Debtor1 SORA¥A D. MACHADO-MOREJON

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

 

Case number tirknowni

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Fart 1

Total claims
from Fart 2

Oflicial Form 106E/F

6a

6b.

60.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 63 through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a

6b.

60.

6d.

6e.

6f.

69.

6h.

6i.

61.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+ $ 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
s 0.00
+ s 32,785.00
$ 32,785.00

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

pagelQ<,M

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 39 of 65

Fill in this information to identify your case:

Debtor SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

 

Debtor 2
(Spouse lf filing) First Name Middle Name Last Name

 

United States Bankruptcy Coun for the: District Of Nevada

Casen mber . , .
tiil<ncw:i cl Check lf this ls an

amended filing

 

 

 

thcial Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired |eases?
q No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AlB).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
examp|e, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City State ZlP Code
2.3

 

Name

 

Number Street

 

city state zlP code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2 .5

Name

 

 

Number Street

 

City state zlP code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of 1__

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 40 of 65

Fill in this information to identify your case:

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name tasi Narne

 

United States Bankruptcy Court for the: District of Nevada

 

Case number

umwa Ei check if this is an
amended filing

 

Offlcial Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possib|e. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
m No
El Yes
2. Within the last 8 yea rs, have you lived in a community property state or territory? (Communl'ty property states and territories include
Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wlsconsin.)
El No. Go to line 3.
El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
El No

El Yes. ln which community state or territory did you live'? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 25 The creditor to whom you owe the debt

Check all schedules that apply:

s

Name Schedule D, line

Cl schedule E/F, line

 

 

 

 

 

 

 

 

Number Street Cl schedule G, line
City State Z| P Code
Name Cl Schedule D, llne
Cl schedule E/F, line
Number street Cl Schedule G, line
City State ZlP Code
Name Cl Schedule D, llne
Cl schedule E/F, line _
Number Street Cl Schedule G, line
City State ZlP Code

ofliciai Form 106H schedule H: Your codebtors page 1 of 1_

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51

Fill in this information to identify your case:

 

SORAYA D. MACHADO-MOREJON

Middle Name

Debtor 1

First Name Last Name

Debtor 2
(Spouse, if Hling) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number
(if known)

 

 

Page 41 of 65

Check if this is:
Cl An amended filing

El A supplement showing postpetition chapter 13
income as of the following date:

Offlcial Form 106|
Schedule l: Your income

MM / DD/ YYYY

12/15

Be as complete and accurate as possib|e. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1: Describe Employment

1, Fill in your employment

Debtor 2 or non-filing spouse

 

information. Debtor 1

lf you have more than one job,

attach a separate page with m
information about additional Empl°yme"t status Employed

employers n Not employed

include part-time, seasonal, or
self-employed work.

l:l Employed
l:l Not employed

 

 

 

 

 

 

- HOUSEKEEPER
Occupation may include student occupat'°n
or homemaker, if it applies.
Employer’s name COSMOPOL|TAN
Employer’s address 3708 LAS VEGAS BLVD S
Number Street Number Street
LAS VEGAS NV 89109
City State ZlP Code City State ZlP Code

How long employed there? 8 YRS

Give Details About Monthly income

Estimate monthly income as of the date you file this fonrt. lf you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

For Debtor 1

For Debtor 2 or
non-filing spouse

 

2_ List monthly gross wages, salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 1,815_94 $
3, Estimate and list monthly overtime pay. 3, + $ O~OO + $
4, Ca|cu|ate gross income. Add line 2 + line 3. 4. $ 1,815~94 $

 

 

 

 

 

Oflicial Form 106| Schedule |: Your income

page 1

Debtor 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 42 of 65

SOFiAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

Copy line 4 here ............................................................................................... 9 4.

5. List all payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
50. Voluntary contributions for retirement plans 50.
5d. Requ|red repayments of retirement fund loans 5d.
5e. insurance 5e.
5f. Domestic support obligations 5f.
59. Union dues 59-
5h. Other deductions. Specify: 5h.
6. Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6.
7. Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

8a.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a.
8b. interest and dividends 8b.
Bc. Family support payments that you, a non-filing spouse, or a dependent

regularly receive
include alimony, spousal support child support maintenanoe, divorce

settlement and property settlement 8c
8d. Unemp|oyment compensation 8d.
8e. Social Security 8e.

8f. Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance

that you reoeive, such as food stamps (benehts under the Supplemental

Nutrition Assistance Program) or housing subsidies.
Specify:

 

89. Pension or retirement income

8h. Other monthly income. Specify:

 

.‘D

Add all other income. Add lines 82 + 8b + 8c + 8d + 8e + 8f +Bg + 8h.

10.Calcu|ate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-hling spouse.

1

_s

8f.
89.
8h.

9.

10.

Case number tirl<,icw,n

 

 

 

 

 

 

 

 

 

 

. State all other regular contributions to the expenses that you list in Schedule J.

lnclude contributions from an unmarried partner, members of your household, your dependents your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statl`stica/ information if it applies

13. Do you expect an increase or decrease within the year after you file this form?

No.

For Debtor1 For Debtor 2 or
_.W_.__________ non-filing spouse
$ 1,815.94 $
$ 165.14 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 49.50 $
+$ 0.00 + $
$ 214.64 $
$ 1,601.30 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
0.00 $
$M $
$ 0.00 $
$ 0.00 $
+$ 0.00 +$
$ 0.00 $
$M> $_ j $ 1,601.30
11, + $ 0.00
12_ $ 1,601.30
Comblned

 

 

 

monthly income

 

Ei Yes. Explain;

 

 

Oflicial Form 106|

Schedule i: Your income

page 2

 

 

 

Case 19-12091-btb Doc 1 Entered O4/O4/19 15:18:51 Page 43 of 65

Fill in this information to identify your case:

Debtor1 SOFiAYA D. MACHADO-MOREJON

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DiStrict of Nevada

Case number
(if known)

 

 

Check if this is:

El An amended filing

El A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

 

 

thcial Form 106J
Schedule J: Your Expenses

 

12/15

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Househoid

1. ls this a joint case?

mr No. Go to line 2.
n Yes. Does Debtor 2 live in a separate househo|d?

UNo

n Yes. Debtor 2 must file Offlcial Form 106J-2, Expenses for Separate Househoid of Debtor 2.

2. Do you have dependents? a No

Do not list Debtor 1 and
Debtor 2.

Do not state the dependents
names.

3. Do your expenses include
expenses of people other than
yourself and your dependents?

w No
a Yes

m Estimate Your 0ngoing Monthly Expenses

d Yes. Fill out this information for
each dependent .........................

Dependent’s relationship to
Debtor 1 or Debtor 2 age

SON

Dependent’s Does dependent live

with you?

 

 

12 n No

 

w Yes
n No

 

n Yes
n No

 

n Yes
n No

 

n Yes
n No

 

n Yes

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or lot.

if not included in line 4:

4a Real estate taxes

4b_ Property, homeowners or renter’s insurance

4c. Home maintenance repair, and upkeep expenses

4d. Homeowner’s association or condominium dues

Ofiicial Form 106J

Schedule J: Your Expenses

Your expenses
4_ $ 981 .00
4a. $ 0.00
4b. $ 0.00
4c $ 0.00
4d. $ O-OO

page 1

Case 19-12091-btb Doc 1 Entered O4/O4/19 15:18:51 Page 44 of 65

Debtor1 SORAYA D. MACHADO-MOREJON

17.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, intemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

. Transportation. include gas, maintenance, bus or train fare.

Do not include car payments.
Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Hea|th insurance
15c. Vehicle insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17a. Other. Specify:

 

17d. Other. Specify:

 

your pay on line 5, Schedule I, Vourlncome (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Case number (irl<,iow,u

. Your payments of alimony, maintenance, and support that you did not report as deducted from

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Vourlncome.

20a Mortgages on other property

20b. Real estate taxes

20c. Propelty, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e_ Homeowner’s association or condominium dues

Oflicial Form 106J Schedule J: Your Expenses

6a
6b.
6c.

6d.

15a.

15b.

15d.

16.

17a.

17b.

17€.

17d.

18.

19.

20a.

20b.

20<:.

20d.

20e.

Your expenses

$

99€£€£€£€£€£€£€£99€£

€£€£9999

€£€£€£€£

€£9999€£€£

0.00

150.00
0.00

90.00
0.00

450.00
200.00
0.00
0.00
0.00

130.00

0.00
0.00

0.00
0.00

110.00
0.00

0.00

385.08
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

Case 19-12091-btb Doc 1 Entered O4/O4/19 15:18:51 Page 45 of 65

Debtor1 SOFiAYA D. MACHADO-MOREJON case number litem

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Ca|cu|ate your monthly expenses.
22a. Add lines 4 through 21 .
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Oflicial Form 106J-2

22c. Add line 223 and 22b. The result is your monthly expenses

23. Ca|cu|ate your monthly net income.

23a_ Copy line 12 (your combined monthly income) from Schedule /.

23b, Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to hnish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modihcation to the terms of your mortgage?

m No.

Cl Yes. Explain here:

Oflicial Form 106J Schedule J: Your Expenses

 

21.

22a

22b.

22<:.

233.

23b.

23<:.

 

 

+$ 0.00
$ 2,496.08
$ 0.00
$ 2,496.08

5 2,496.08

_$ 1,601.30

5 -894.78

 

page 3

 

Case 19-12091-btb Doc 1 Entered O4/O4/19 15:18:51 Page 46 of 65

Fill in this information to identify your case:

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Midde Name Last Name

Debtor 2
(Spouse, if fliing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

Case number
(|f known)

 

El check if this is an
amended nling

 

 

Oflicial Form 106Dec
Dec|aration About an individual Debtor’s Schedules wis

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

n No
w Yes. Name of person AMY M|LLER . Attach Bankn/ptcy Petition Preparer’s Notice, Dec/aration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X X

 

 

Signature of D tor 1 Signature of Debtor 2
Datj §/012 /é/` Date
MM/ DD / vvvv MM/ DD / irva

Official Form 106Dec Dec|aration About an individual Debtor’s Schedules

Case 19-12091-btb Doc 1 Entered O4/O4/19 15:18:51 Page 47 of 65

Fill in this information to identify your case:

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankniptcy Court for the: DlSTFilCT OF NEVADA

Case number _ . .
(lrtnown) cl Check lf this ls an

amended filing

 

 

 

thcial Form 107
Statement of Financia| Affairs for individuals Filing for Bankruptcy o4l16

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

El Married
n Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNO

El Yes. List all of the places you lived in the last 3 years Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
a Same as Debtor 1 a Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code
a Same as Debtor 1 a Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 yea rs, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communify property
states and territories include Arizona, Caiifornia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and iMsconsin.)

El No
El Yes. Make sure you ill out Schedule H: Your Codebfors (Official Form 106H).

m£xplain the Sources of Your |ncome

Officiai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 48 of 65

Debtor 1

SORAYA D. MACHADO-MOREJON

 

First Name Middle Name

l_ast Name

Case number (i/i<nawn)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Cl No
El Yes. Fiii mine details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Debtor 1

Sources of income
Check a|| that app|y,

g Wages commissions
bonuses tips

a Operating a business

mr Wages, commissions
bonuses tips

(January 1 10 December 31.W_) n Operating a business

For the calendar year before that:

(January 1 to December 31 , 201 7
¥YYY

g Wages, commissions
bonuses tips

) a Operatinga business

Gross income

(before deductions and
exclusions)

$ 5,667.21
$ 21 ,636.00
$ 17,734.00

5, Did you receive any other income during this year or the two previous calendar years?
lnclude income regardless of whether that income is taxable Examp|es of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that app|y.

n Wages, commissions
bonuses tips

m Operating a business

n Wages, commissions
bonuses tips

a Operating a business

a Wages, commissions
bonuses tips

n Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UNo

Cl Yes. Fiii in the details

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 )
YYYY

For the calendar year before that:

(January 1 to December 31,2017 )
YYYY

Oflicial Form 107

Debtor 1

Sources ot income
Descri be below.

Gross lncome from
each source

(before deductions and
exclusions)

Debtor 2

Sources ot lncome
Describe below.

 

 

 

 

 

 

Statement of Financial Affairs for lndividuals Filing for Bankruptcy

Gross lncome

(before deductions and
exclusions)

Gross lncome from
each source

(before deductions and
exclusions)

page 2

Debtor 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 49 of 65

First Name

SORAYA D. MACHADO-MOREJON

Middle Name

Last Name

Case number (,ri<nown)

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

Cl No. Nelther Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are deined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you iled for bankruptcy, did you pay any creditor a total of $6,425* or more?

a No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

' Subject to adjustment on 4/01/19 and every 3 years after that for cases iled on or after the date of adjustment

child support and alimony. A|so, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you iled for bankruptcy, did you pay any creditor a total of $600 or more?

g No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and

Official Form 107

alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor's Name

Dates of
payment

 

Number

Street

 

 

city

State

ZlP Code

 

Creditor's Name

 

Number

Street

 

 

City

State

ZlP Code

 

Creditor's Name

 

Number

Street

 

 

City

State

ZlP Code

Total amount paid

Amount you still owe

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

a Mortgage

a Car

a Credit card

a Loan repayment

a Suppliers or vendors

m Other

m Mortgage

a Car

[;l credit card

m Loan repayment

a Suppliers or vendors

m Other

m Mortgage

a Car

a Credit card

m Loan repayment

a Suppliers or vendors

a Other

page 3

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 50 of 65

Dewa SoFtAYA D. MAcHADo-MOREJON

Case number t/ri<,ww,.i
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

MNO

Cl Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
lnsidefs Name
Number Street
City State ZlP Code
$ $

 

lnsidefs Name

 

Number Street

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

lnclude payments on debts guaranteed or cosigned by an insider.

MNO

Cl Yes. List all payments that benehted an insider.

Dates of Total amount Amount you still Reason for this payment

payment P"°' °“'e include creditors name

 

 

 

 

 

lnsidefs Name $ $
Number Street
City State ZlP Code

$ $

 

lnsidefs Name

 

 

 

Number Street
City State ZlP Code
Ofiicia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 51 of 65

Debtor1 SORAYA D. MACHADO'MOREJON Case number j//i<nown)

First Name Middle Name Last Name

 

 

ldentify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody modifications
and contract disputes

MNo

El ves. Fill in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title com Name n Pend|ng
n On appeal
Number Street n COnCluded
Case number
City State ZlF’ Code
Case title C°,m Name n Pending
n On appeal
Number Street n COnCluded
Case number
city state zlP code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed garnished, attached seized, or levied?
Check all that apply and fill in the details below.

M No. Go to line11.
El Ves. Fill in the information below.

Describe the property Date Va|ue of the property

 

Creditors Name

 

Number street Explain what happened

Cl Property was repossessed

El Property was foreclosed

El Property was garnished

city state zlP code El Property was attached seized or levied

 

 

Describe the property Date Va|ue of the propertj

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed

Property was foreclosed

Property was garnished

Property was attached seized or levied

 

City State ZlF’ Code

UUUU

Offlcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 52 of 65

owen soRAYA D. MAcHADo-MOREJON ease number tamm

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

E] Yes. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another officia|?

m No
n Yes

List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

mNo

E| Yes. Fill in the details for each gift

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
_ $
Person to Whom You Gave the Glft
$
Number Street
City State ZlP Code
Person’s relationship to you
G|fts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
_ $
Person to Whom You Gave the Glft
$

 

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Ofiicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 53 of 65

Debtor1 SORAYA D. MACHADO-MOREJON

Case number (iri<,iow,ii
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

El Yes. Fill in the details for each gift or contribution.

 

 

Glfts or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed
$
Charity’s Name

 

 

Number Street

 

City State ZlP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

El Yes Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property
how the loss occurred t _ _ t t loss lost
include the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys, bankruptcy petition preparers or credit counseling agencies for services required in your banknlptcy.

El No
ii Yes Fill in the details

 

 

 

 

 

 

AMY M|LLER Descrlption and value of any property transferred :;;?;yvr;\ae:t or Amount of payment

Person Who Was Paid made

3565 3 EASTERN AVE FOFi PREPAR|NG ALL THE FORMS FOFi MY

Number Street CHAPTER 7 FlL|NG $ 200.00
$

LAS VEGAS NV 89123

City State ZlP Code

amy@amytaxesnmore.com

Email or website address

 

Person Who Made the Paymentl if Not Vou

Oflicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 54 of 65

 

 

Debtor1 SORAYA D- MACHADO'MOREJON Case number titi<newni
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

El Yes Fiii in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street _ $
$

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or othenririse transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNO

El Yes Fill in the details

Descr|ptlon and value of property Describe any property or payments received Date transfer
transferred or debts paid ln exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

 

person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Oflicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 55 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number iiri<ndwni

First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

E| Yes Flii in the details

Descrlptlon and value of the property transferred Date transfer
was made

Name of trust

 

L|st G¢rtaln Flnlnclal Accounts, lnstrum¢nts, Saf¢ D¢poslt Box¢s, and $torag¢ Unlts

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks credit unions,
brokerage houses pension funds, cooperatives associations and other financial institutions

MNo

E| Yes Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, soid, moved, closing or transfer
or transferred
Name of Financial institution
XXXX- n Checklng 5
Number Street n Savlngs

n Money market

 

n Brokerage

 

 

 

City State ZlP Code n Other
xxxx- E| checking s
Name of Financial institution
n Savlngs
Number street n Money market

n Brokerage

 

cl Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities cash, or other valuables?

q No
E| Yes Fill in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n Yes
Number Street Number sweet
City State ZlP Code

 

City State ZiP Code

Officia| Foml 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 56 of 65

Debtor1 SORAYA D. MACHADO'MOREJON Case number l,{k,,ow,,}

First Name Middle Name Lasi Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
El Yes Fill in the details

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Facility Name n Yes
Number Street Number Street

 

 

City State ZlP Code

 

City State ZlP Code

ldontlfy Froporty You Hold or Control for Somoono Elso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
No
El Yes Fill in the details
Where is the property? Describe the property Va|ue

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

Fart 10: leo Dotalls About Envlronmontal lnformatlon

 

For the purpose of Part 10, the following definitions appiy:

l Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes or materiai.

l Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous maten'al means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, poi|utant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

mNo

El Yes Fill in the details

 

 

Governmenta| unit Environmental law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Oflicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 57 of 65

Deb,°,1 SORAYA D. lleCHADo-MOREJON ease number (,,mwn)

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes Fill in the details

 

 

 

Govemmentai unit Environmentai law, if you know it Date of notice
Name of site Govemmenta| unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

mNo

Cl Yes Fill in the details

 

 

Court or agency Nature of the case sums of the
case
Case title
Court Name n pendmg
n On appeal
Number street a Conciuded
case number city state zlP cede

m Give Dotalis About ¥our Business or connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
a A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner in a partnership
cl An officer, director, or managing executive of a corporation

cl An owner of at least 5% of the voting or equity securities of a corporation

q No. None of the above applies. Go to Part12.
a Yes. Check ali that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or lT|N.

 

Business Name

 

 

 

E|N:__-________
Number Street
Name of accountanth bookkeeper Dates business existed
From To
City State ZlP Code
Describe the nature of the business Employer identification number

Do not include Social Security number or iTlN.

 

Business Name

 

 

ElN:__-_______
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State Z|P Code

Ofiiciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 58 of 65

Debtor1 SORAYA D- MACHADO'MOREJON Case number ii/l<newn)

First Name Midde Name Last Name

Employer identification number

Describe the nature of the business
Do not include Social Security number or |TlN.

 

Business Name

 

 

E|N:__-_______
N""'°°' street Name of accountant or bookkeeper Dates business existed
From _ To

 

city state zlP code

 

zs. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties

No
El Yes Fill in the details below.

Date issued

 

Name MM / nn / Yva

 

Number Street

 

 

City State ZlP Code

ma ..i...

 

l have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x/W x

I
Signature/of Debtor 1 Signature of Debtor 2

f@g/a>//"7

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

M No
El Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

DNo

q Yes. Name of person AMY M|LLER . Attach the Bankruptcy Petition Preparer’s Notice,
Dec/arat/'on, and Signature (Official Form 119).

 

 

Officia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 59 of 65

Fill in this information to identify your case:

 

Debtor1 SOFiAYA D. MACHADO-MOFiEJON

First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA
Case number |:l Check if this iS an
llf known) amended Hiing

 

 

Offlcia| Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

|f you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you listen the form.
|f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information beiow.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s

name: K|A MOTORS F|NANCE n SU|’i'ei`idel’ the property. n NO

Cl Retain the property and redeem it. M Yes

D c ' ' f
p;;;::);|on o HYUNDA| ELANTRA Cl Retain the property and enter into a
securing debt Reaffirmation Agreement.

w Retain the property and [exp|ain]:
CONT|NUE MAK|NG PAYMENTS

 

g;trar<\:i;tor’s Cl Surrender the property. m NO
_ _ n Retain the property and redeem it. Cl Yes

E;;:;?;'on of Cl Retain the_property and enter into a

Secunng debt Reaff/rmatlon Agreement.

Cl Retain the property and [exp|ain]:

 

:;:;1::°"5 El Surrender the property. n NO
_ _ Cl Retain the property and redeem it. Cl Yes

E;;(::E;'on of Cl Retain the property and enter into a

securing debt: ReafH/matl`on Agreement.

n Retain the property and [exp|ain]:

 

g;:;i;i°r'$ Cl Surrender the property. m NO
_ _ Cl Retain the property and redeem it. Cl Yes

E;;(;';E;'°n of Cl Retain the property and enter into a

securing debt: Reaffirmation Agreement.

Cl Retain the property and [exp|ain]:

 

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 60 of 65

Debtor1 SORAYA D. MACHADO-MOREJON Case number (/fknown)

First Name Midde Name Last Name

Llst Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Wiii the lease be assumed?
Lessor’s name: l;l No
. . m Yes

Descrlptlon of leased

property:

Lessor’s name: ij No

. . m Yes

Descrlptlon of leased

property:

Lessor’s name: l;l No

Description of leased El Yes

property:

Lessor’s name: ij No
El Yes

Description of leased

property:

Lessor’s name: m No
m Yes

Description of leased

property:

Lessor’s name: El No
cl Yes

Description of leased

property:

Lessor’s name: cl No
m Yes

Description of leased
property:

m sign Bel°w

 

Under penalty of perjury, i declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired |ease.

x/W x

. z/
Signature/Debtor 1 Signature of Debtor 2

Dat /71 / 6 Date

 

  

MM/ DD/ YYYY

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 61 of 65

Check one box only as directed in this form and in
Form 122A-1Supp:

Fill in this information to identify your case:

Debtor1 SORAYA D. MACHADO-MOREJON

First Name Middle Name Last Name

n 1. There is no presumption of abuse.

Debtor 2
(SpOUS€, if filing) First Name Middle Name Last Name

 

m 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: DlsirlCl Of

n 3. The Means Test does not apply now because of

Case number
qualified military service but it could apply later.

(if known)

 

 

 

 

 

l:l Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Ca|cu|ate Your Current Monthly income

1. W t is your marital and filing status? Check one oniy.

Not married. Fill out Column A, lines 2-11.
m Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

m Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

m Livlng separately or are legally separated. Fill out Column A, lines 2-11; do not flll out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For exampie, if you are Giing on September 15, the 6-monih period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $O in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, saiary, tips, bonuses overtime, and commissions q
(before all payroll deductions). $.LMS;§ $
3. Aiimony and maintenance payments Do not include payments from a spouse if $ 0 00 $

Column B is Giled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parenis,
and roommates. include regular contributions from a spouse only if Column B is not

hiled in. Do not include payments you listed on line 3. $_O-OO $

5. Net income from operating a business profession, Debtor 1 Debtor 2

 

 

or farm
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses - $ - $
. . . Copy
Net monthly lncome from a business profession, or farm $ 0.00 $ here_) $ 0.00 $
6. Net income from rental and other real property Debtor1 Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses - $ - $
. c
Net monthly lncome from rental or other real property $ 0,00 $ h:r';y_) $ O_OO $
7. interest, dividends, and royalties $ 0.00 $

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 62 of 65

 

 

Debtor1 SORAYA D. MACHADO-MOREJON Case number (irknnwn)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benth
under the Social Security Act. lnstead, list it here: ...............................

For you ............

 

For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benetit under the Social Security Act. $ 0.00 $

10. income frorn all other sources not listed above. Specify the source and amount
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

0.00
$ 0.00
Total amounts from separate pages, if any. + $ 0.00 + $

 

11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each l %|g q § + l %lg
oolumn. Then add the total for Column A to the total for Column B. l $ / , . _ _ _ $ $ / -

Metemine Whether the Means Test Applies to You

12. Ca|cu|ate your current monthly income for the year. Fo||owthese steps:

 

 

 

 

 

Total current
monthly income

,H,M.W,W,l,wm c §

12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') § $_],6 l g q 9
Multiply by 12 (the number of months in a year). X 12

12b. The result is your annual income for this part of the form. 12b_ § $_T§, "qT. 2 §§ §

13. Ca|cu|ate the median family income that applies to you. Follow these steps:

 
  
 

Fill in the state in which you live. § NEVADA §

Fill in the number of people in your household § 2

.., …i

 

Fill in the median family income for your state and size of household. ............................................................................................. 13. $ 611609-00

To Gnd a list of applicable median income amounts go online using the link speci&ed in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. m Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Fonn 122A-2.
Go to Part 3 and fill out Form 122A-2.

m Sign Below

 

 

 

By signing here. l lare under penalty of perjury that the information on this statement and in any attachments is true and correct.
c§gnatu!of Deb or 1 Signature of Debtor 2

Date
MM / DD / YYYY

 

lf you checked line 14a, do NOT fill out or hle Form 122A-2.

 

if you checked line 14b, fill out Form 122A-2 and file it with this form.

thcial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

 

 

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 63 of 65

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
* * * * * *
)
In rec ) Bankruptcy No_ ;
SORAYA D. MACHADO-MOREJON § Chapter 7
) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
i

 

The above named Debtor hereby verit`ies that the attached list of creditors is true

and correct to the best of his/her knowledge

Date W`&/////‘7 Signature dW

Date Signature

 

 

vercredmatrix.wpd rev. 4/12/07

Case 19-12091-btb Doc 1 Entered 04/04/19 15:18:51 Page 64 of 65

CRED|TOR MATR|X
SORAYA D. MACHADO-MOREJON

US BANK
425 WALNUT STREET
C|NC|NNAT|, OH|O 45202

MONEY TREE
6720 FORT DENT WAY, STE 230
SEATTLE, WA 98188

CASH1
725 E COVEY LANE STE 170
PHOEN|X, AZ 85024

OPORTUN
2433 E TROP|CANAAVE
LAS VEGAS, NV 89121

BANK OF AMER|CA
POB 982238
EL PASO, TX 79998

DSNB/MACYS
POB 8218
MASON, OH 45050

AD ASTRA RECOVERY
7330 W 33RD ST NSTE 118
W|CH|TA, KS 67205

RAP|D CASH
PO BOX 780408
W|CH|TA, KS 67278

AMER|COLLECT
1851 SALVERNO RD
MAN|TOWOC, Wl 54220

RAD|OLOGY ASSOC OF NEVADA
102 E LAKE MEAD PKWY
HENDERSON, NV 89015

M|DLAND FUND|NG LLC
2365 NORTHS|DE DR STE 300
SAN D|EGO, CA 92108

SYNCBNVALMART
POB 965024
ORLANDO, FL 32896

NAT|ONAL CRED|T SYSTEMS
POB 312125
ATLANTA, GA 31131

V|LLAS AT MOUNTA|N V|STA
POB 312125
ATLANTA, GA 31131

PORTFOL|O RECOVERY
120 CORPORATE BLVD STE 100
NORFOLK, VA 23502

Case 19-12091-btb Doc 1

CAP|TAL ONE BANK
PO BOX 30281
SALT LAKE C|TY, UT 84130

SYNCB/SAMS
POB 965005
ORLANDO, FL 32896

SYNCB/AMAZON
POB 965015
ORLANDO, FL 32896

K|A MOTORS FlNANCE
POB 20835
FOUNTA|N, CA 92728

Entered 04/04/19 15:18:51 Page 65 of 65

